DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-25 are pending and rejected.
Priority
Applicant’s arguments, see Page 16, filed May 31, 2022, with respect to the benefit of priority of prior-filed applications, have been fully considered and are persuasive.
Claims 1-25 of this instant application are entitled to the benefit of the provisional application date of February 9, 2018, and the international filing date of February 9, 2019. Therefore, Claims 1-25 have the effective filing date of February 9, 2018.
Claim Interpretation
35 U.S.C. § 112(f) is still invoked for “a user interface device” in Claims 6-7, 17 & 22 as detailed in the previous office action.
Claim Objections
Claims 12, 14 & 16 are objected to because of the following informalities:
Regarding Claims 12, 14 & 16, Claims 12, 14 & 16 recite the limitations “a first irrigation flow rate”, “a second irrigation flow rate” and “a third irrigation flow rate” on Line 4 of Claim 12, Line 4 of Claim 14 and Line 4 of Claim 16, respectively. Examiner acknowledges Applicant’s attempt to differentiate the three irrigation flow rates. As Claims 12, 14 & 16 are all dependent off of Claim 10, the use of “second” and “third” is problematic. Examiner suggests amending Claims 12, 14 & 16 to read “a neutralizing irrigation flow rate that substantially neutralizes the decrease in sensed pressure”, “a positive-pressure-maintaining irrigation flow rate such that the sensed pressure is maintained at substantially the desired positive pressure” and “a negative-pressure-maintaining irrigation flow rate such that the sensed pressure is maintained at substantially the desired negative pressure”, respectively.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 & 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 17, Claim 17 recite the limitations “a controller circuit configured to control one or more of an irrigation source and a suction source [emphasis added]” on Lines 14-15. The metes and bounds of these claims are unclear as the “irrigation source” and the “suction source” are not positively recited. Therefore, it is unclear whether direct infringement would occur with only a control module capable of controlling an irrigation source and a suction source, or whether direct infringement would occur with a control module, an irrigation source and a suction source together. For the purpose of examination and compact prosecution, Claim 17 is rejected with art including an irrigation source and a suction source, despite those elements not being required for Claim 17.
Regarding Claim 21, Claim 21 recites the limitation “alternating between an application of irrigation fluid and an application of suction pressure” on Line 2. It is unclear whether the “irrigation fluid” and the “suction pressure” are the same as the “irrigation fluid” and “suction pressure” previously recited on Line 11 of Claim 18, or separate, different “irrigation fluid” and “suction pressure”. For the purpose of examination, “alternating between an application of irrigation fluid and an application of suction pressure” is being interpreted as “alternating between an application of the irrigation fluid and an application of the suction pressure”.
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 & 18-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements and/or steps are well-understood, routine, and conventional in the art. They represent components and/or activities which would routinely be used in applying the abstract idea. As such, they do not meaningfully limit the claims, taken as a whole, to a particular application of the abstract idea; rather, the claims would tend to monopolize the abstract idea itself in practice.
A review of the instant claims using the Alice two-part analysis is provided herein.
Step 1: The claims are at least one of the four statutory categories, in this instant a machine (Claims 1-16) and a process (Claim 18-25).
Revised Step 2a:
	Prong 1: The claims are directed to an abstract idea without significantly more. The claims recite a method of organizing human activity, specifically a list of instructions for an operator to follow (see MPEP § 2106.04(a)(2)(II)(C)). The method of organizing human activity is:
controlling one or more of an irrigation source or a suction source.
Prong 2: This judicial exception is not integrated into a practical application because the additional elements: (a) merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; and (b) the additional element does no more than generally link the use of the judicial exception to a particular technological environment or field of use.
	Step 2b: The claims do not contain additional elements which amount to significantly more than the abstract idea. The instant claims recite the additional elements: a) the additional components of a flow sensor, a user input and a pressure sensor; and b) the additional activities of detecting a channel state, detecting the presence of a clog, and detecting an absence of a clog.
These additional elements do not amount to significantly more because a) the additional components are generic, routine and well understood, and b) the additional activities are insignificant extra-solution activities of outputting/applying the abstract idea. As such, they do not meaningfully limit the claims, taken as a whole, to a particular application of the abstract idea; rather, the claims would tend to monopolize the abstract idea itself in practice.
	In accordance with MPEP § 2106.07(a)(III), Examiner notes that system and method is routine, conventional, and is recited at a high degree of generality. Specifically, Shtul et al. (US 2021/0244267), Kawase (US 2015/0320303) and Hamel et al. (US 2011/0237880) describe well known systems and methods including the additional elements of the flow sensor (e.g., Shtul, [0116]; Kawase, [0044]; Hamel, [0073]), the user input (e.g., Shtul, [0046]; Hamel, [0039]), the pressure sensor (e.g., Shtul, [0116]; Kawase, [0100]; Hamel, [0073]), detecting the channel state (e.g., Shtul, [0120]; Kawase, [0053]; Hamel, [0112]), detecting the presence of the clog (e.g., Shtul, [0121]; Kawase, [0062]; Hamel, [0114]), and detecting the absence of the clog (e.g., Shtul, [0088]; Kawase, [0059]; Hamel, [0112]). Accordingly, these additional elements of the instant claims do not amount to significantly more than the abstract idea. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11, 13, 15 & 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hassidov et al. (hereinafter "Hassidov") (US 2016/0206805) in view of Hiraga et al. (hereinafter "Hiraga") (US 2013/0303852).
Regarding Claim 1, Hassidov discloses a system (Fig. 8A, 207; [0124]) for unclogging at least one working channel of a medical device during a procedure in a patient (Fig. 8A, unblocking 206 in 203.1 or 203.2 of 200 while inserted into 1; [0126], [0169] & [0236]), the system comprising:
a flow sensor (Fig. 8A, 204.1 and 204.2; [0143] & [0227]) configured to sense a flow rate through the at least one working channel of the medical device ([0143] & [0227]);
at least one of an irrigation source (Fig. 8A, 214.3; [0246]) configured to provide an irrigation fluid to the at least one working channel ([0186]), or a suction source (Fig. 8A, 214.4; [0246]) configured to provide a suction pressure to the at least one working channel ([0186]);
a pressure sensor (Fig. 8A, 204.1A and 204.2A; [0129] & [0243]) configured to sense a pressure of an anatomical environment at an anatomical site of the procedure ([0129] & [0243]); and
a control circuit (Fig. 8A, 213; [0125]) configured to:
detect a channel state ([0255]) using the sensed flow rate ([0258]), the channel state indicating a presence or an absence of clogging in the at least one working channel ([0255]);
in response to the detected channel state indicating the presence of clogging in the at least one working channel, control one or more of the irrigation source or the suction source to provide respectively the irrigation fluid or the suction pressure to unclog the at least one working channel (Fig. 8A, if the blockage status indicates 206 in 203.1 or 203.2, 213 controls either 214.3 or 214.4 to provide either 260W or suction to dislodge 206; [0185] – [0186] & [0245] – [0246]); and
control one or more of the irrigation source or the suction source to adjust the flow rate through the at least one working channel to maintain the sensed pressure of the anatomical environment (Fig. 8A, 213 adjusts the evacuation flow rate or the purging flow rate to balance the input and output; [0110], [0111] & [0210]).
Hassidov fails to explicitly disclose wherein the controller module controls one or more of the irrigation source or the suction source to adjust the flow rate through the at least one working channel to maintain the sensed pressure of the anatomical environment at a desired pressure value.
However, Hiraga teaches a system (Fig. 2, 8; [0024]) for at least one working channel (Fig. 2, 19; [0031]) of a medical device (Fig. 1, 1; [0024]), the system comprising:
a flow sensor (Fig. 2, 22; [0032]) configured to sense a flow rate through the at least one working channel of the medical device ([0035]);
at least one of an irrigation source (Fig. 2, 28; [0034]) configured to provide an irrigation fluid to the at least one working channel ([0034]), or a suction source (Fig. 2, 26; [0033]) configured to provide a suction pressure to the at least one working channel ([0033]);
a pressure sensor (Fig. 2, 21; [0032]) configured to sense a pressure of an anatomical environment at an anatomical site of the procedure ([0035]); and
a control circuit (Fig. 2, 25; [0032]) configured to:
detect a channel state using the sensed flow rate ([0037]); and
control one or more of the irrigation source or the suction source to adjust the flow rate through the at least one working channel to maintain the sensed pressure of the anatomical environment at a desired pressure value ([0043] & [0047]).
The advantage of the operator-set pressure value is to reduce the burden on the operator to regulate body cavity pressure (Hiraga; [0070]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the balancing subroutine of the controller as disclosed by Hassidov, to include the operator-set pressure value taught by Hiraga, to reduce the burden on the operator to regulate body cavity pressure (Hiraga; [0070]).
Regarding Claim 2, Hassidov, as previously modified by Hiraga, discloses the system of Claim 1. Hassidov further discloses wherein the controller circuit is configured to control one or more of the irrigation source or the suction source to provide respectively the irrigation fluid or the suction pressure to unclog the at least one working channel for as long as the detected channel state indicating the presence of clogging in the at least one working channel (Fig. 8A, 213 controls 214.3 or 214.4 to provide either 260W or the suction until 206 has been dislodged; [0185] & [0212]).
Regarding Claim 3, Hassidov, as previously modified by Hiraga, discloses the system of Claim 1. Hassidov further discloses wherein the controller circuit is configured to:
detect the presence of clogging in the at least one working channel in response to a decrease in the sensed flow rate below a first threshold (Fig. 8A, 213 detects 206 in response to a 20% threshold of flow impairment of the evacuation flow rate and/or the purging flow rate [0180] & [0258]); and
detect the absence of clogging in the at least one working channel in response to an increase in the sensed flow rate above a second threshold (Fig. 8A, 213 detects a lack of the blockage in response to an increase in evacuation flow rate and/or the purging flow rate [0110] & [0258]).
Regarding Claim 4, Hassidov, as previously modified by Hiraga, discloses the system of Claim 1. Hassidov further discloses wherein the controller circuit is configured to control the irrigation source and the suction source to alternate between an application of the irrigation fluid and an application of the suction pressure to the at least one working channel to unclog the at least one working channel (Fig. 8A, 213 is configured to unblock the blocked channel using alternating pulses of suction and purging; [0185]).
Regarding Claim 5, Hassidov, as previously modified by Hiraga, discloses the system of Claim 1. Hassidov further discloses wherein to adjust the flow rate, the controller circuit is configured to control the irrigation source to adjust an irrigation flow rate of the irrigation fluid, or to control the suction source to adjust a suction flow rate of the suction pressure to unclog the at least one working channel (Fig. 8A, when 213 detects 206, 213 stops 214.4 —thus adjusting the evacuation flow rate from a non-zero evacuation flow rate to a zero evacuation flow rate— and subsequently starts 214.3 —thus adjusting the purging flow rate from a zero purging flow rate to a non-zero purging flow rate; [0211] & [0212]).
Regarding Claim 6, Hassidov, as previously modified by Hiraga, discloses the system of Claim 5. Modified Hassidov further discloses a user interface device (Fig. 8A, a user input device; [0071]) configured to receive from a user the desired pressure value to be applied to an anatomical environment at an anatomical site in the patient (Fig. 8A, an operator of Hassidov inputs the operator-set pressure value of Hiraga to be applied to 1 into the user input device; [0110] & [0111]).
Regarding Claim 7, Hassidov, as previously modified by Hiraga, discloses the system of Claim 6. Modified Hassidov further disclose wherein:
the user interface device is configured to receive a desired flow condition in the at least one working channel, the desired flow condition corresponding to the desired pressure to be applied to the anatomical environment (Fig. 8A, an operator of Hassidov inputs a pressure change rate into the user input device which corresponds to the operator-set pressure value of Hiraga; [0110] & [0111]); and
the controller circuit is configured to control one or more of the irrigation flow rate or the suction flow rate through at least one working channel of the medical device to maintain the desired flow condition (Fig. 8A, 213 adjusts the evacuation flow rate or the purging flow rate to maintain the pressure change ratio; [0110], [0111] & [0210]).
Regarding Claim 8, Hassidov, as previously modified by Hiraga, discloses the system of Claim 6. Hassidov further discloses wherein the at least one working channel includes a suction channel (Fig. 8A, 203.1; [0236]) and an irrigation channel (Fig. 8A, 203.2; [0236]), and wherein the controller circuit is configured to:
control the irrigation source to provide the irrigation fluid at an adjustable irrigation flow rate to one of the irrigation channel or the suction channel fluidly coupled to the irrigation source (Fig. 8A, 213 controls a purge valve (not shown) to fluidically couple 214.3 to 203.2 to provide 260W at the purging flow rate adjustable between a zero purging flow rate to a non-zero purging flow rate; [0128], [0212] & [0215]); and
control the suction source to apply the suction pressure at an adjustable suction flow rate to the other of the irrigation channel or the suction channel fluidly coupled to the suction source (Fig. 8A, 213 controls a suction valve (not shown) to fluidically couple 214.4 to 203.1 to provide the suction pressure at the evacuation flow rate adjustable between a zero evacuation flow rate to a non-zero evacuation flow rate; [0128], [0211] & [0215]).
Regarding Claim 9, Hassidov, as previously modified by Hiraga, discloses the system of Claim 8. Modified Hassidov further discloses wherein the controller circuit is configured to:
in response to the presence of clogging in the suction channel, control the irrigation source to provide the irrigation fluid to the suction channel (Fig. 8A, when 213 detects 206 in 203.1, 213 controls 214.3 to provide 260W to 203.1; [0249], [0250] & [0255]);
in response to an increase in the sensed pressure of the anatomical environment at the anatomical site, control the suction source to apply the suction pressure to the irrigation channel to maintain the sensed pressure at the desired pressure value (Fig. 8A, when 213 detects a pressure over the operator-set pressure value of Hiraga in 1, 213 controls 214.4 to apply the suction to 203.2 to maintain the operator-set pressure value of Hiraga; [0110], [0250] & [0264]); and
in response to the absence of clogging in the suction channel, control the suction source to apply the suction pressure to the suction channel, and control the irrigation source to provide the irrigation fluid to the irrigation channel (Fig. 8A, when 213 detects the lack of the blockage, 213 controls 214.4 to apply the suction to 203.1 and controls 214.4 to apply 260W to 203.2; [0249] & [0259]).
Regarding Claim 11, Hassidov, as previously modified by Hiraga, discloses the system of Claim 9. Modified Hassidov further discloses wherein the desired pressure value is a substantially net-zero pressure (Fig. 8A, the operator-set pressure value of Hiraga is selected to be a net-zero pressure value by the operator of Hassidov; [0264]), and wherein the controller circuit is configured to, in response to the increase in the sensed pressure, control the suction source to apply the suction pressure to the irrigation channel at a level that substantially neutralizes the increase in the sensed pressure (Fig. 8A, when 213 detects a pressure over the net-zero-pressure operator-set pressure value in 1, 213 controls 214.4 to apply the suction to 203.2 to maintain the net-zero pressure operator-set pressure value; [0110], [0250] & [0264]).
Regarding Claim 13, Hassidov, as previously modified by Hiraga, discloses the system of Claim 9. Modified Hassidov further discloses wherein the desired pressure value is a positive pressure (Fig. 8A, the operator-set pressure value of Hiraga is selected to be a positive pressure value by the operator of Hassidov; [0137]), and wherein the controller circuit is configured to, in response to the increase in the sensed pressure, control the suction source to apply the suction pressure to the irrigation channel at a level to maintain the sensed pressure at substantially the desired positive pressure (Fig. 8A, when 213 detects a pressure over the positive-pressure operator-set pressure value in 1, 213 controls 214.4 to apply the suction to 203.2 to maintain the positive-pressure operator-set pressure value; [0110], [0137], [0250] & [0264]).
Regarding Claim 15, Hassidov, as previously modified by Hiraga, discloses the system of Claim 9. Modified Hassidov further discloses wherein the desired pressure value is a negative pressure (Fig. 8A, the operator-set pressure value of Hiraga is selected to be a negative pressure value by the operator of Hassidov; [0178]), and wherein the controller circuit is configured to, in response to the increase in the sensed pressure, control the suction source to apply the suction pressure to the irrigation channel at a level to maintain the sensed pressure at substantially the desired negative pressure (Fig. 8A, when 213 detects a pressure over the negative-pressure operator-set pressure value in 1, 213 controls 214.4 to apply the suction to 203.2 to maintain the negative-pressure operator-set pressure value; [0110], [0178], [0250] & [0264]).
Regarding Claim 17, Hassidov discloses an endoscopic surgical system (Fig. 11, 207; [0276]), comprising:
an endoscope (Fig. 11, 10; [0276]) including an imaging module (Fig. 11, 292; [0277]), a surgical module ( [0137]), and at least one working channel (Figs. 8A & 11, 203.1 and 203.2; [0236]) configured to conduct an irrigation fluid or a suction pressure (Fig. 11, 260W or suction; [0185] – [0186] & [0245] – [0246]);
a user interface device (Fig. 8A, a user input device; [0071]);
a flow sensor (Fig. 8A, 204.1 and 204.2; [0143] & [0227]) configured to sense a flow rate through the at least one working channel of the endoscope (Fig. 8A, 204.1 is configured to sense an evacuation flow rate of 203.1 and 204.2 is configured to sense a purging flow rate of; [0143] & [0227]);
a pressure sensor (Fig. 8A, 204.1A and 204.2A; [0129] & [0243]) configured to sense a pressure of the anatomical environment at the anatomical site (Fig. 8A, 204.1A and 204.2 each measure the pressure of 1; [0129] & [0243]); and
a controller circuit (Fig. 8A, 213; [0125]) configured to:
detect a channel state ( [0255]) using the sensed flow rate ( [0258]), the channel state indicating a presence or an absence of clogging in the at least one working channel ( [0255]);
in response to, and for as long as, the detected channel state indicating the presence of clogging in the at least one working channel, control one or more of an irrigation source or a suction source to provide respectively the irrigation fluid or the suction pressure to unclog the at least one working channel (Fig. 8A, if the blockage status indicates 206 in 203.1 or 203.2, 213 controls either 214.3 or 214.4 to provide either 260W or suction to dislodge 206; [0185] – [0186] & [0245] – [0246]); and
adjust one or more of an irrigation flow rate or a suction flow rate through the at least one working channel to maintain the sensed pressure (Fig. 8A, 213 adjusts the evacuation flow rate or the purging flow rate to balance the input and output; [0110], [0111] & [0210]).
Hassidov fails to explicitly disclose wherein the user interface device is configured to receive from a user a desired pressure value to be applied to an anatomical environment at an anatomical site; and wherein the controller circuit is configured to adjust one or more of the irrigation flow rate or the suction flow rate through the at least one working channel to maintain the sensed pressure at the desired pressure value.
However, Hiraga teaches a system (Fig. 2, 8; [0024]) for at least one working channel (Fig. 2, 19; [0031]) of a medical device (Fig. 1, 1; [0024]), the system comprising:
an endoscope (Fig. 1; [0024]);
a flow sensor (Fig. 2, 22; [0032]) configured to sense a flow rate through the at least one working channel of the medical device ([0035]);
at least one of an irrigation source (Fig. 2, 28; [0034]) configured to provide an irrigation fluid to the at least one working channel ([0034]), or a suction source (Fig. 2, 26; [0033]) configured to provide a suction pressure to the at least one working channel ([0033]);
a pressure sensor (Fig. 2, 21; [0032]) configured to sense a pressure of an anatomical environment at an anatomical site of the procedure ([0035]); and
a control circuit (Fig. 2, 25; [0032]) configured to:
detect a channel state using the sensed flow rate ([0037]); and
control one or more of the irrigation source or the suction source to adjust the flow rate through the at least one working channel to maintain the sensed pressure of the anatomical environment at a desired pressure value ([0043] & [0047]).
The advantage of the operator-set pressure value is to reduce the burden on the operator to regulate body cavity pressure (Hiraga; [0070]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the balancing subroutine of the controller as disclosed by Hassidov, to include the operator-set pressure value taught by Hiraga, to reduce the burden on the operator to regulate body cavity pressure (Hiraga; [0070]).
Regarding wherein the user interface device is configured to receive from a user a desired pressure value to be applied to an anatomical environment at an anatomical site, an operator of modified Hassidov inputs the operator-set pressure value of Hiraga to be applied to 1 into the user input device (Hassidov; [0110] & [0111]).
Regarding Claim 18, Hassidov discloses a method of unclogging at least one working channel of a medical device during a procedure in a patient (Fig. 8A, a method for unblocking 206 in 203.1 or 203.2 of 200 while inserted into 1 of a patient; [0044], [0126], [0169] & [0236]), the method comprising:
sensing a flow rate through the at least one working channel of the medical device via a flow sensor (Fig. 8A, 204.1 is configured to sense an evacuation flow rate of 203.1 and 204.2 is configured to sense a purging flow rate of 203.2; [0143] & [0227]);
sensing a pressure of an anatomical environment at an anatomical site of the procedure (Fig. 8A, 204.1A and 204.2 each measure the pressure of 1; [0129] & [0243]);
detecting a channel state using the sensed flow rate via a controller circuit (Fig. 8A, 213 detects a blockage status using the evacuation flow rate and/or the purging flow rate; [0258]), the channel state indicating a presence or an absence of clogging in the at least one working channel ( [0255]);
in response to the detected channel state indicating the presence of clogging in the at least one working channel, controlling one or more of an irrigation source or a suction source to provide respectively an irrigation fluid or a suction pressure to unclog the at least one working channel (Fig. 8A, if the blockage status indicates 206 in 203.1 or 203.2, 213 controls either 214.3 or 214.4 to provide either 260W or suction to dislodge 206; [0185] – [0186] & [0245] – [0246]); and
adjusting, via the controller circuit, the flow rate through the at least one working channel using the irrigation source or the suction source to maintain the sensed pressure of the anatomical environment (Fig. 8A, 213 adjusts the evacuation flow rate or the purging flow rate to balance the input and output; [0110], [0111] & [0210]).
Hassidov fails to explicitly disclose adjusting, via the controller circuit, the flow rate through the at least one working channel using the irrigation source or the suction source to maintain the sensed pressure of the anatomical environment at a desired pressure value.
However, Hiraga teaches a system (Fig. 2, 8; [0024]) for at least one working channel (Fig. 2, 19; [0031]) of a medical device (Fig. 1, 1; [0024]), the system comprising:
a flow sensor (Fig. 2, 22; [0032]) configured to sense a flow rate through the at least one working channel of the medical device ([0035]);
at least one of an irrigation source (Fig. 2, 28; [0034]) configured to provide an irrigation fluid to the at least one working channel ([0034]), or a suction source (Fig. 2, 26; [0033]) configured to provide a suction pressure to the at least one working channel ([0033]);
a pressure sensor (Fig. 2, 21; [0032]) configured to sense a pressure of an anatomical environment at an anatomical site of the procedure ([0035]); and
a control circuit (Fig. 2, 25; [0032]) configured to:
detect a channel state using the sensed flow rate ([0037]); and
control one or more of the irrigation source or the suction source to adjust the flow rate through the at least one working channel to maintain the sensed pressure of the anatomical environment at a desired pressure value ([0043] & [0047]).
The advantage of the operator-set pressure value is to reduce the burden on the operator to regulate body cavity pressure (Hiraga; [0070]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the balancing subroutine of the controller as disclosed by Hassidov, to include the operator-set pressure value taught by Hiraga, to reduce the burden on the operator to regulate body cavity pressure (Hiraga; [0070]).
Regarding Claim 19, Hassidov, as previously modified by Hiraga, discloses the method of Claim 18. Hassidov further discloses wherein providing the irrigation fluid or the suction pressure to unclog the at least one working channel is continued for as long as the detected channel state indicating the presence of clogging in the at least one working channel (Fig. 8A, 213 controls 214.3 or 214.4 to provide either 260W or the suction to the blocked channel until 206 has been dislodged; [0185] & [0212]).
Regarding Claim 20, Hassidov, as previously modified by Hiraga, discloses the method of Claim 18. Hassidov further discloses wherein detecting the channel state includes:
detecting the presence of clogging in the at least one working channel in response to a decrease in the sensed flow rate below a first threshold (Fig. 8A, 213 detects 206 in response to a 20% threshold of flow impairment of the evacuation flow rate and/or the purging flow rate [0180] & [0258]); and
detecting the absence of clogging in the at least one working channel in response to an increase in the sensed flow rate above a second threshold (Fig. 8A, 213 detects a lack of the blockage in response to an increase in evacuation flow rate and/or the purging flow rate [0110] & [0258]).
Regarding Claim 21, Hassidov discloses the method of Claim 18. Hassidov further discloses wherein unclogging the at least one working channel includes alternating between an application of irrigation fluid and an application of suction pressure to the at least one working channel (Fig. 8A, 213 is configured to unblock the blocked channel using alternating pulses of suction and purging; [0185]).
Regarding Claim 22, Hassidov, as previously modified by Hiraga, discloses the method of Claim 18. Modified Hassidov further discloses receiving, via a user interface device, the desired pressure value to be applied to the anatomical environment at the anatomical site in the patient (Fig. 8A, an operator of Hassidov inputs the operator-set pressure value of Hiraga to be applied to 1 into a user input device of Hassidov; [0110] & [0111]).
Regarding Claim 23, Hassidov, as previously modified by Hiraga, discloses the method of Claim 22. Modified Hassidov further discloses receiving a desired flow condition in the at least one working channel, the desired flow condition corresponding to the desired pressure value to be applied to the anatomical environment (Fig. 8A, an operator of Hassidov inputs a pressure change rate into the user input device which corresponds to the operator-set pressure value of Hiraga; [0110] & [0111]); and
adjusting one or more of the irrigation flow rate or the suction flow rate through the at least one working channel to maintain the desired flow condition (Fig. 8A, 213 adjusts the evacuation flow rate or the purging flow rate to maintain the pressure change ratio; [0110], [0111] & [0210])
Regarding Claim 24, Hassidov, as previously modified by Hiraga, discloses the method of Claim 22. Modified Hassidov further discloses wherein the at least one working channel includes a suction channel (Fig. 8A, 203.1; [0236]) and an irrigation channel (Fig. 8A, 203.2; [0236]), the method comprising:
in response to the presence of clogging in the suction channel, controlling the irrigation source to provide the irrigation fluid to the suction channel (Fig. 8A, when 213 detects 206 in 203.1, 213 controls 214.3 to provide 260W to 203.1; [0249], [0250] & [0255]);
in response to an increase in the sensed pressure of the anatomical environment at the anatomical site, controlling the suction source to apply the suction pressure to the irrigation channel to maintain the sensed pressure at the desired pressure value (Fig. 8A, when 213 detects a pressure over the operator-set pressure value of Hiraga in 1, 213 controls 214.4 to apply the suction to 203.2 to maintain the operator-set pressure value of Hiraga; [0110], [0250] & [0264]); and
in response to the absence of clogging in the suction channel, controlling the suction source to apply suction pressure to the suction channel, and controlling the irrigation source to provide the irrigation fluid to the irrigation channel (Fig. 8A, when 213 detects the lack of the blockage, 213 controls 214.4 to apply the suction to 203.1 and controls 214.4 to apply 260W to 203.2; [0249] & [0259]).
Claims 10, 12, 14, 16 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hassidov et al. (hereinafter "Hassidov") (US 2016/0206805) in view of Hiraga et al. (hereinafter "Hiraga") (US 2013/0303852) as applied to Claims 8 & 22 above, and further in view of Mollstam et al. (hereinafter "Mollstam") (US 2012/0116168).
Regarding Claim 10, Hassidov, as previously modified by Hiraga, discloses the system of Claim 8. Modified Hassidov further discloses wherein the controller circuit is configured to:
in response to a decrease in the sensed pressure of the anatomical environment at the anatomical site, control the irrigation source to provide the irrigation fluid to the suction channel to maintain the sensed pressure the desired pressure value (Fig. 8A, when 213 detects a pressure under the operator-set pressure value of Hiraga in 1, 213 controls 214.3 to apply 260W to 203.1 to maintain operator-set pressure value of Hiraga; [0110], [0255] & [0264]); and
in response to an absence of clogging in the irrigation channel, control the suction source to apply a suction pressure to the suction channel, and control the irrigation source to provide an irrigation fluid to the irrigation channel (Fig. 8A, when 213 detects the lack of the blockage in 203.2, 213 controls 214.4 to apply the suction to 203.1 and controls 214.4 to apply 260W to 203.2; [0249] & [0259]).
Hassidov, as previously modified by Hiraga, fails to explicitly disclose wherein in response to the presence of clogging in the irrigation channel, control the suction source to apply the suction pressure to the irrigation channel.
However, Mollstam teaches a system for unclogging at least one working channel of a medical device (Figs. 9 & 10, a system for removing debris 8 from an inflow channel 20 of an endoscope 1; [0026] & [0059]), comprising:
an irrigation channel (Figs. 9 & 10, an inflow channel 20; [0057]);
a suction channel (Figs. 9 & 10, an outflow channel 21; [0057]);
an irrigation source (Fig. 4, an irrigation pump 62; [0051]) configured to provide an irrigation fluid (Fig. 4, the irrigation pump 62 provides an irrigation liquid; [0051]);
a suction source (Fig. 4, an aspiration pump 65; [0051]) configured to provide a suction pressure (Fig. 4, the aspiration pump 65 provides suction pressure; [0051]); and
in response to a presence of clogging in the irrigation channel, control the suction source to apply a suction pressure to the irrigation channel (Figs. 9 & 10, when debris 8 is located in the inflow channel 20, a flow switch 31 is automatically switched to connect the aspiration pump 65 to the inflow channel 20; [0052] & [0059]).
The advantage of applying suction pressure to a clogged irrigation channel is to unclog the irrigation channel without loss of pressure in the operating cavity (Mollstam; [0029]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the control module as disclosed by Hassidov, as previously modified by Hiraga, to apply suction pressure to a clogged irrigation channel taught by Mollstam, to unclog the irrigation channel without loss of pressure in the operating cavity (Mollstam; [0029]).
Regarding Claim 12, Hassidov, as previously modified by Hiraga and Mollstam, discloses the system of Claim 10. Modified Hassidov further discloses wherein the desired pressure value is a substantially net-zero pressure (Fig. 8A, the operator-set pressure value of Hiraga is selected to be a net-zero pressure value by the operator of Hassidov; [0264]), and wherein the controller circuit is configured to, in response to the decrease in the sensed pressure, control the irrigation source to provide the irrigation fluid to the suction channel at a first irrigation flow rate that substantially neutralizes the decrease in the sensed pressure (Fig. 8A, when 213 detects a pressure under the net-zero-pressure operator-set pressure value in 1, 213 controls 214.3 to apply 260W to 203.1 to maintain the net-zero pressure operator-set pressure value; [0110], [0255] & [0264]).
Regarding Claim 14, Hassidov, as previously modified by Hiraga and Mollstam, discloses the system of Claim 10. Modified Hassidov further discloses wherein the desired pressure value is a positive pressure (Fig. 8A, the operator-set pressure value of Hiraga is selected to be a positive pressure value by the operator of Hassidov; [0137]), and wherein the controller circuit is configured to, in response to the decrease in the sensed pressure, control the irrigation source to provide the irrigation fluid to the suction channel at a second irrigation flow rate such that the sensed pressure is maintained at substantially the desired positive pressure (Fig. 8A, when 213 detects a pressure under the positive-pressure operator-set pressure value in 1, 213 controls 214.3 to apply 260W to 203.1 to maintain the positive-pressure operator-set pressure value; [0110], [0137], [0255] & [0264]).
Regarding Claim 16, Hassidov, as previously modified by Hiraga and Mollstam, discloses the system of Claim 10. Modified Hassidov further discloses wherein the desired pressure value is a negative pressure (Fig. 8A, the operator-set pressure value of Hiraga is selected to be a negative pressure value by the operator of Hassidov; [0178]), and wherein the controller circuit is configured to, in response to the decrease in the sensed pressure, control the irrigation source to provide the irrigation fluid to the suction channel at a third irrigation flow rate such that the sensed pressure is maintained at substantially the desired negative pressure (Fig. 8A, when 213 detects a pressure under the negative-pressure operator-set pressure value in 1, 213 controls 214.3 to apply 260W to 203.1 to maintain the negative-pressure operator-set pressure value; [0110], [0178], [0250] & [0264]).
Regarding Claim 25, Hassidov, as previously modified by Hiraga, discloses the method of Claim 22. Modified Hassidov further discloses wherein the at least one working channel includes a suction channel (Fig. 8A, 203.1; [0236]) and an irrigation channel (Fig. 8A, 203.2; [0236]), the method comprising:
in response to a decrease in the sensed pressure of the anatomical environment at the anatomical site, controlling the irrigation source to provide the irrigation fluid to the suction channel to maintain the sensed pressure at substantially the desired pressure value (Fig. 8A, when 213 detects a pressure under the operator-set pressure value of Hiraga in 1, 213 controls 214.3 to apply 260W to 203.1 to maintain the operator-set pressure value of Hiraga; [0110], [0255] & [0264]); and
in response to the absence of clogging in the irrigation channel, controlling the suction source to apply the suction pressure to the suction channel, and controlling the irrigation source to provide an irrigation fluid to the irrigation channel (Fig. 8A, when 213 detects the lack of the blockage in 203.2, 213 controls 214.4 to apply the suction to 203.1 and controls 214.4 to apply 260W to 203.2; [0249] & [0259]).
Hassidov, as previously modified by Hiraga, fails to explicitly disclose wherein in response to the presence of clogging in the irrigation channel, controlling the suction source to apply the suction pressure to the irrigation channel.
However, Mollstam teaches a system for unclogging at least one working channel of a medical device (Figs. 9 & 10, a system for removing debris 8 from an inflow channel 20 of an endoscope 1; [0026] & [0059]), comprising:
an irrigation channel (Figs. 9 & 10, an inflow channel 20; [0057]);
a suction channel (Figs. 9 & 10, an outflow channel 21; [0057]);
an irrigation source (Fig. 4, an irrigation pump 62; [0051]) configured to provide an irrigation fluid (Fig. 4, the irrigation pump 62 provides an irrigation liquid; [0051]);
a suction source (Fig. 4, an aspiration pump 65; [0051]) configured to provide a suction pressure (Fig. 4, the aspiration pump 65 provides suction pressure; [0051]); and
in response to a presence of clogging in the irrigation channel, control the suction source to apply a suction pressure to the irrigation channel (Figs. 9 & 10, when debris 8 is located in the inflow channel 20, a flow switch 31 is automatically switched to connect the aspiration pump 65 to the inflow channel 20; [0052] & [0059]).
The advantage of applying suction pressure to a clogged irrigation channel is to unclog the irrigation channel without loss of pressure in the operating cavity (Mollstam; [0029]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the control module as disclosed by Hassidov, as previously modified by Hiraga, to apply suction pressure to a clogged irrigation channel taught by Mollstam, to unclog the irrigation channel without loss of pressure in the operating cavity (Mollstam; [0029]).
Response to Arguments
Applicant’s arguments, see Pages 16-17, filed May 31, 2022, with respect to the objections to the specification have been fully considered and are persuasive in light of amendments to the specifications.
The objections to the specification have been withdrawn.
Applicant’s arguments, see Pages 17-18, filed May 31, 2022, with respect to the invocation of 35 U.S.C. § 112(f) for "controller circuit” have been fully considered and are persuasive in light of amendments to the claims.
35 U.S.C. § 112(f) is no longer invoked for “controller circuit”.
Applicant’s arguments, see Pages 19-20, filed May 31, 2022, with respect to the rejections under 35 U.S.C. § 112(a) of Claims 4 & 8-16 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 112(a) of Claims 4 & 8-16 have been withdrawn.
Applicant’s arguments, see Pages 20-21, filed May 31, 2022, with respect to the rejections under 35 U.S.C. § 112(b) of Claims 1-25 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 112(b) of Claims 1-25 have been withdrawn.
Applicant’s arguments, see Pages 18-19, filed May 31, 2022, with respect to the rejections under 35 U.S.C. § 101 of Claims 1-16 & 18-25 have been fully considered and are not persuasive.
In response to Applicant’s arguments that Claim 1 has various structural components amounting to more than just “a list of instructions” and therefore is patent eligible subject matter, Examiner respectfully disagrees. While Claim 1 does recite various structural components (e.g., the flow sensor, the pressure sensor, etc.), these various additional structural components do not significantly amount to more than the abstract ideas, as these components are generic, routine and well understood, as detailed above.
In response to Applicant’s arguments that the claims do not fall within the enumerated sub-group of certain methods of organizing human behavior, Examiner respectfully disagrees. Applicant argues that because the claims do not fall within “fundamental economic principles or practices”, “commercial or legal interactions” or “managing personal behavior or relationship or interactions between people”, the claims are therefore patent eligible subject matter. As stated in MPEP § 2106.04(a)(2)(II), however, a further sub-grouping of “certain methods of organizing human activity” encompasses “activity between a person and a computer”.
In these instant claims, the controller circuit is configured to control one or more of the irrigation source and the suction source in response to detected information about the working channel. Replacing, for example, the controller circuit with a human who receives detected information, for example from a computer screen, about the working channel and manually controlling the irrigation source and suction source (i.e., actuating a button on a handle of the endoscope) would constitute activity between a person and a computer. As such, these instant claims qualify as certain methods of organizing human activity and are thus not patent eligible subject matter.
Applicant’s arguments, see Pages 21-22, filed May 31, 2022, with respect to the rejections under 35 U.S.C. § 102 of Claims 1-9, 11, 13, 15 & 17-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see Page 23, filed May 31, 2022, with respect to the rejections under 35 U.S.C. § 103 of Claims 10, 12, 14, 16 & 25 have been fully considered and are not persuasive.
In response to Applicant’s argument that Mollstam does not use the inflow (i.e., irrigation) channel 20 for evacuation in response to a clogging detected in the inflow (i.e., irrigation) channel 20, Examiner respectfully disagrees. As noted above, when debris 8 is located (i.e., present) in the inflow channel 20, which normally provides irrigation fluid (see Fig. 9), the flow switch 31 is automatically switched to connect the aspiration pump 65 (i.e., suction) to the inflow channel 20. Given Applicant has defined “clogging” as “debris… block[ing] the lumen of a channel partially or completely [emphasis added]” (see Para. [0050] of Applicant’s specification), large debris 8 of Mollstam partially blocks the inflow channel 20 (see Fig. 10A) and therefore constitutes a clog. Therefore, Mollstam uses the inflow channel 20 for evacuation in response to large debris 8 (i.e. partial blockage) being present in the inflow channel 20.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 & 14-20 of copending Application No. 16/803,649 in view of Hassidov et al. (hereinafter "Hassidov") (US 2016/0206805) and Mollstam et al. (hereinafter "Mollstam") (US 2012/0116168).
The Claims of ‘649 discloses all of the limitations of the instant claims except for the limitations of a system and method for unclogging at least one working channel of an endoscope during a procedure in a patient, the system comprising: an endoscope including an imaging module, a surgical module, and at least one working channel configured to conduct an irrigation fluid or a suction pressure; a flow sensor configured to sense a flow rate through the at least one working channel of the endoscope; and a controller circuit configured to: detect a channel state using the sensed flow rate, the channel state indicating a presence or an absence of clogging in the at least one working channel; and in response to the detected channel state indicating the presence of clogging in the at least one working channel, control one or more of an irrigation source or a suction source to provide respectively the irrigation fluid or the suction pressure to unclog the at least one working channel; wherein the controller circuit is configured to control one or more of the irrigation source or the suction source to provide respectively the irrigation fluid or the suction pressure to unclog the at least one working channel for as long as the detected channel state indicating the presence of clogging in the at least one working channel; wherein the controller circuit is configured to: detect the presence of clogging in the at least one working channel in response to a decrease in the sensed flow rate below a first threshold; and detect the absence of clogging in the at least one working channel in response to an increase in the sensed flow rate above a second threshold; wherein the controller circuit is configured to control the irrigation source and the suction source to alternate between an application of the irrigation fluid and an application of the suction pressure to the at least one working channel to unclog the at least one working channel; wherein the controller circuit is configured to control the irrigation source to adjust an irrigation flow rate of the irrigation fluid, or to control the suction source to adjust a suction flow rate of the suction pressure to unclog the at least one working channel; and wherein the controller circuit is configured to: in response to the presence of clogging in the suction channel, control the irrigation source to provide the irrigation fluid to the suction channel; in response to the absence of clogging in the suction channel, control the suction source to apply the suction pressure to the suction channel, and control the irrigation source to provide the irrigation fluid to the irrigation channel; in response to the presence of clogging in the irrigation channel, control the suction source to apply the suction pressure to the irrigation channel; and in response to the absence of clogging in the irrigation channel, control the suction source to apply the suction pressure to the suction channel, and control the irrigation source to provide the irrigation fluid to the irrigation channel.
In regards to Claims 1-25, Hassidov discloses a system (Fig. 8A, 207 and method; [0044] & [0124]) for unclogging at least one working channel of a medical device during a procedure in a patient (Fig. 8A, unblocking 206 in 203.1 or 203.2 of 200 while inserted into 1 of a patient; [0126], [0169] & [0236]), the system comprising:
an endoscope (Fig. 11, 10; [0276]) including an imaging module (Fig. 11, 292; [0277]), a surgical module ( [0137]), and at least one working channel (Figs. 8A & 11, 203.1 and 203.2; [0236]) configured to conduct an irrigation fluid or a suction pressure (Fig. 11, 260W or suction; [0185] – [0186] & [0245] – [0246]);
a flow sensor (Fig. 8A, 204.1 and 204.2; [0143] & [0227]) configured to sense a flow rate through the at least one working channel of the medical device (Fig. 8A, 204.1 is configured to sense an evacuation flow rate of 203.1 and 204.2 is configured to sense a purging flow rate of 203.2; [0143] & [0227]); and
a controller circuit (Fig. 8A, 213; [0125]) configured to:
detect a channel state ( [0255]) using the sensed flow rate ([0258]), the channel state indicating a presence or an absence of clogging in the at least one working channel ( [0255]);
in response to the detected channel state indicating a presence of clogging in the at least one working channel, control one or more of an irrigation source or a suction source to provide respectively an irrigation fluid or a suction pressure to unclog the at least one working channel (Fig. 8A, if the blockage status indicates 206 in 203.1 or 203.2, 213 controls either 214.3 or 214.4 to provide either 260W or suction to dislodge 206; [0185] – [0186] & [0245] – [0246]);
wherein the controller circuit is configured to control one or more of the irrigation source or the suction source to provide respectively the irrigation fluid or the suction pressure to unclog the at least one working channel for as long as the detected channel state indicating a presence of clogging in the at least one working channel (Fig. 8A, 213 controls 214.3 or 214.4 to provide either 260W or the suction until 206 has been dislodged; [0185] & [0212]);
wherein the controller circuit is configured to:
detect a presence of clogging in the at least one working channel in response to a decrease in the sensed flow rate below a first threshold (Fig. 8A, 213 detects 206 in response to a 20% threshold of flow impairment of the evacuation flow rate and/or the purging flow rate [0180] & [0258]); and
detect an absence of clogging in the at least one working channel in response to an increase in the sensed flow rate above a second threshold (Fig. 8A, 213 detects a lack of the blockage in response to an increase in evacuation flow rate and/or the purging flow rate [0110] & [0258]);
wherein the controller circuit is configured to control the irrigation source and the suction source to alternate between an application of the irrigation fluid and an application of the suction pressure to the at least one working channel to unclog the at least one working channel (Fig. 8A, 213 is configured to unblock the blocked channel using alternating pulses of suction and purging; [0185]);
wherein the controller circuit is configured to control the irrigation source to adjust an irrigation flow rate of the irrigation fluid, or to control the suction source to adjust a suction flow rate of the suction pressure to unclog the at least one working channel (Fig. 8A, when 213 detects 206, 213 stops 214.4 —thus adjusting the evacuation flow rate from a non-zero evacuation flow rate to a zero evacuation flow rate— and subsequently starts 214.3 —thus adjusting the purging flow rate from a zero purging flow rate to a non-zero purging flow rate; [0211] & [0212]);
wherein the controller circuit is configured to:
in response to the presence of clogging in the suction channel, control the irrigation source to provide the irrigation fluid to the suction channel (Fig. 8A, when 213 detects 206 in 203.1, 213 controls 214.3 to provide 260W to 203.1; [0249], [0250] & [0255]);
in response to the absence of clogging in the suction channel, control the suction source to apply the suction pressure to the suction channel, and control the irrigation source to provide the irrigation fluid to the irrigation channel (Fig. 8A, when 213 detects the lack of the blockage, 213 controls 214.4 to apply the suction to 203.1 and controls 214.4 to apply 260W to 203.2; [0249] & [0259]) and;
in response to an absence of clogging in the irrigation channel, control the suction source to apply a suction pressure to the suction channel, and control the irrigation source to provide an irrigation fluid to the irrigation channel (Fig. 8A, when 213 detects the lack of the blockage in 203.2, 213 controls 214.4 to apply the suction to 203.1 and controls 214.4 to apply 260W to 203.2; [0249] & [0259]).
The advantage of the unclogging the working channel is to prevent accidental overpressure and reduce danger to the patient (Hassidov; [0107]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the control module as disclosed by '649, to unclog the working channel of the medical device taught by Hassidov, to prevent accidental overpressure and reduce danger to the patient (Hassidov; [0107]).
In regards to Claims 1-25, However, Mollstam discloses a system and method for unclogging at least one working channel of a medical device (Figs. 9 & 10, a system for removing debris 8 from an inflow channel 20 of an endoscope 1; [0026] & [0059]), comprising:
an irrigation channel (Figs. 9 & 10, an inflow channel 20; [0057]);
a suction channel (Figs. 9 & 10, an outflow channel 21; [0057]);
an irrigation source (Fig. 4, an irrigation pump 62; [0051]) configured to provide an irrigation fluid (Fig. 4, the irrigation pump 62 provides an irrigation liquid; [0051]);
a suction source (Fig. 4, an aspiration pump 65; [0051]) configured to provide a suction pressure (Fig. 4, the aspiration pump 65 provides suction pressure; [0051]); and
in response to a presence of clogging in the irrigation channel, control the suction source to apply a suction pressure to the irrigation channel (Figs. 9 & 10, when debris 8 is located in the inflow channel 20, a flow switch 31 is automatically switched to connect the aspiration pump 65 to the inflow channel 20; [0052] & [0059]).
The advantage of applying suction pressure to a clogged irrigation channel is to unclog the irrigation channel without loss of pressure in the operating cavity (Mollstam; [0029]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the control module as disclosed by ‘649, to apply suction pressure to a clogged irrigation channel taught by Mollstam, to unclog the irrigation channel without loss of pressure in the operating cavity (Mollstam; [0029]).
This is a provisional nonstatutory double patenting rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795